Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “select a restricted number of rank indicator (RI) , hypotheses from a set of RI hypotheses for running a joint rank indicator-precoding matrix indicator (RI-PMI) , search on the CSI-RS based channel covariance matrix estimate and interference- and-noise covariance matrix estimate to select an optimal RI value and associated PMI value, wherein the restricted number of RI hypotheses is in accordance with a run-time estimated CSI acquisition capability of the CSI acquisition circuitry;”
 	Independent claim 18 requires “selecting a restricted number of rank indicator (RI) ,  hypotheses from a set of RI hypotheses for running a joint rank indicator-precoding matrix indicator (RI-PMI), search on the CSI-RS based channel covariance matrix estimate and interference-and-noise covariance matrix estimate to select an optimal RI value and associated PMI value, wherein the restricted number of RI hypotheses is in accordance with a run-time estimated CSI acquisition capability of a CSI acquisition circuitry;”
 	Independent claim 21 requires “select a restricted number of rank indicator (RI) , hypotheses from a set of RI hypotheses for running a joint rank indicator-precoding matrix indicator (RI-PMI) , search on the CSI-RS based channel covariance matrix estimate and interference- and-noise covariance matrix estimate for all DL CCs to select an optimal RI value 
  	The prior art of record (in particular, Kant et al (US 2017/0264349) (hereinafter Kant) does not disclose, with respect to claim 1, “select a restricted number of rank indicator (RI) , hypotheses from a set of RI hypotheses for running a joint rank indicator-precoding matrix indicator (RI-PMI) , search on the CSI-RS based channel covariance matrix estimate and interference- and-noise covariance matrix estimate to select an optimal RI value and associated PMI value, wherein the restricted number of RI hypotheses is in accordance with a run-time estimated CSI acquisition capability of the CSI acquisition circuitry;” as claimed.  Rather, Kant discloses channel estimates, noise covariance estimates (see Kant, Fig. 1, p. [0053-0054]), and 
select best RI (rank-hypothesis) over the chosen/survivor parent PMIs for each rank-hypothesis (see Kant, p. [0095]).  Moreover, Kant discloses a best RI can be selected by performing search over all the best groups (or best parent PMIs) for every rank hypothesis without selecting a best child PMI (see Kant, Fig. 14, p. [0095]). The same reasoning applies to claims 18, 21.  Accordingly, claims 1-13, 18-22 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477